DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                             Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
                                              Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. This action is made non- final.

                                          Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-71 are rejected under 35 U.S.C. 101 because the claims disclose a method and a system representing an abstract idea by analyzing mental process or evaluation. 
For claims 52 and 62:

Step 2A, Prong One:

receiving, from an image sensor, while a media asset is being played by a device, an
image representing a user consuming the media asset(mental process);

performing image recognition of the image(mental process);

based on the image recognition: identifying a profile of the user: determining a visual field of the user(mental process);

detecting,  based on the visual field of the user , that the user is disregarding the media asset (mental process);

determining whether the user is interested in the media asset by comparing metadata of the media asset to a profile of the use (mental process).

 At Step 2A, Prong Two:
 The claim recites additional limitations “ only in response to determining that the user is interested in the media asset, automatically beginning to record a portion of the media asset that is being played by the device, wherein the recording begins at a time when the user started disregarding the media asset;  in response to determining that the user is not interested in the media asset, refraining from automatically beginning to record 

 The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (modifying the video content and displaying the modified video content). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to the abstract idea. 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.



At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 54 and 64, the limitations “further comprising: determining whether the identified user equipment is able to play a type of media associated with the media 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 55 and 65, the limitations “further comprising, in response to determining that the user is not interested in the media asset: detecting a plurality of accessible user equipment; identifying a user equipment of the plurality of user equipment that associated with the user that is disregarding the media asset; and generating for display a prompt on the identified user equipment to schedule the media asset for recording” 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 56 and 66, the limitations “wherein detecting that the user is disregarding the media asset comprises: detecting that the user’s eyes are not turned in the direction of the media asset; activating a timer that tracks a period of time that the user’s eyes are not turned in the direction of the media asset; determining, based on the timer, that the period of time for which the user’s eyes are not turned in the direction of the media asset is greater than a threshold; and in response to determining, based on the timer, that the period of time for which the user’s eyes are not turned in the direction of the media asset is greater than the threshold, detecting that the user is disregarding the media asset” represent well-known functions in the art and they can be executed by a 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 57 and 67, the limitations “ further comprising: detecting that the user is no longer disregarding the media asset; determining whether the user was disregarding the media asset for a time period that is less than a threshold time period;  and in response to determining that the user was disregarding the media asset for the time period that is less than the threshold time period, deleting the stored portion of the media asset that was recorded” represent visual detection that can be done by human being and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 58 and 68, the limitations “further comprising: in response to determining that the user was disregarding the media asset for the time period that is greater than the threshold time period, prompting the user as to whether to delete the portion of the media asset that was recorded” represent regular function that can be done by human being and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 59 and 69, the limitations “comprising generating for display an option to consume the portion of the media asset that was recorded ” represent functions that are well-known in the art and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 60 and 70, the limitations “wherein prompting the user whether to delete the portion of the media asset that was recorded comprises prompting the user at a mobile user equipment associated with the user” represent functions that can be executed by general purpose computer and do not integrate the abstract idea into a 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 61 and  71, the limitations” further comprising: determining that the media asset is an audio-visual media asset; determining that the portion of the media asset does not contain dialogue; and in response to determining that the portion of the media asset does not contain dialogue, generating for display the video of the portion of the media asset that was recorded at an increased speed” represent functions that can be executed by any general purpose computer and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

At step 2B: Claim provides an Inventive Concept?


 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.
                                             Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 52; 56; 62; 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US.Pub.No.20130047175) et al in view of Publicover (US.Pub.No.20170201779) and DE LA GARZA (US.Pub.No.20140331242) and Stuckman(US.Pub.No.20040109668).

 Regarding claim 52, Ramirez et al disclose a method for effective utilization of resources by restricting initialization of a catchup mechanism to users that are interested in a media asset, the method comprising(see fig.1 where multiple users are watching a video content from a single television receiver; 0017; 0029-0030):

receiving, from an image sensor, while a media asset is being played by a device, an
image representing a user consuming the media asset; performing image recognition of the image(a motion sensor, which may be a camera or other type of sensor, may optionally be active and configured to "wake-up" a system if motion is detected (e.g., to being acquiring image data, recognizing individuals based on image data, etc.),0055;0057; by receiving image data and processing such data using one or more facial recognition techniques to identify individuals that collectively define a group,0017;0022);

based on the image recognition; identifying a profile of the user; determining a visual field of the user(users consuming content by automatically creating a profile and learning preferences based on, for example, face recognition, like/dislike history and social dynamics,0027;0029; consider a system configured with face recognition circuitry that can determine if people are paying attention (e.g., angle of head, eyes shut, etc,0035;0043);

 system may be configured to determine some measure or measures as to boredom or not paying attention to content being rendered. In response to such a determination, the system may, for example, pause and recommend other content for consumption,0037;0043);

determining whether the user is interested in the media asset by comparing metadata of the media asset to the profile of the user(with Ramirez, the system is able to compare preferences and profiles of each user in a group with metadata related to media content in order to determine whether or not a user is interested in a specific media content, 0030; 0021; 0024; 0042; system may be configured to store information for facial identifications as metadata associated with an image or images, for example, to be able to import user preferences easily,0028; preferences for the user (e.g., user's profile preferences),0027).

But did not explicitly disclose in response to a request to play the media asset, playing  the portion of the media asset that was recorded; in response to determining that the user is not interested in the media asset, refraining from automatically beginning to record the portion of the media asset that is being played by the device; only in response to determining that the user is interested in the media asset, automatically beginning to record  a portion of the media asset that is being played by the device; 

However, Publicover et al disclose in response to a request to play the media asset, playing  the portion of the media asset that was recorded, wherein the recording begins  at a time when the user started disregarding the media asset(when consuming targeted advertising on their personal mobile device, the User's mobile device may automatically send the remote control codes to pause the live feed when it returns, and resume play and unmute it when the targeted advertisement completes on their mobile device,0154-0155; user can request to view video feeds,0429; temporarily paused to allow replay of a play (or portion thereof) in another game transpiring contemporaneously that includes an interesting event for a player of interest,0008; targeted advertising can be paused 1970 before and resumed 1970 after such Feedback is provided as directed by the Alternate Device 1920,0363;0708; 0138; 0346).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of when consuming targeted advertising on their personal mobile device, the User's mobile device may automatically send the remote control codes to pause the live feed when it returns, and resume play and unmute it when the targeted advertisement completes on their mobile device to modify Ramirez by providing user interface with option to request content  for the purpose of resuming paused from memory.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of DE LA GARZA to modify Ramirez and Publicover by using emotion of the users for the purpose of avoiding recording unnecessary contents for the users.

And Stuckman et al disclose only in response to determining that the user is interested in the media asset, automatically beginning to record  a portion of the media asset that is being played by the device(When a sufficient amount of bandwidth of the DSL 16 and 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Stuckman to modify Ramirez and Publicover  and DE LA GARZA by monitoring the availability of free space in the memory for the purpose of recording or downloading contents accordingly.

Regarding claim 56, Ramirez et al disclose wherein detecting that the user is disregarding the media asset comprises: detecting that the user’s eyes are not turned in the direction of the media asset; activating a timer that tracks a period of time that the user’s eyes are not turned in the direction of the media asset; determining, based on the timer, that the period of time for which the user’s eyes are not turned in the direction of the media asset is greater than a threshold; and in response to determining, based on the timer, that the period of time for which the user’s eyes are not turned in the direction of the media asset is greater than the threshold, detecting that the user is disregarding the media asset(with Ramirez, the system is able to monitor the movement of the users in the viewing area in order to determine whether or not a media assed is disregarded by a user as shown in fig.1 and fig.2; 0036-0037;0055-56).

Regarding claim 62, it is rejected using the same ground of rejection for claim 52. 
Regarding claim 66, it is rejected using the same ground of rejection for claim 56. 

Claims 53; 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US.Pub.No.20130047175) et al in view of Publicover (US.Pub.No.20170201779)  and DE LA GARZA (US.Pub.No.20140331242) and Stuckman(US.Pub.No.20040109668)
and Friedman(US.Pub.No.20090113481).

Regarding claim 53, Publicover and Ramirez and DE LA GARZA and Stuckman et al did not explicitly disclose wherein a plurality of users are simultaneously consuming the media asset from the device, wherein beginning to record the portion of the media asset that is being played by the device comprises: detecting a plurality of accessible user equipment, each corresponding to a respective user of the plurality of users; identifying a user equipment of the plurality of user equipment that is associated with the user that is disregarding the media asset; and transmitting the portion of the media asset to the identified user equipment.

However, Friedman et al disclose wherein a plurality of users are simultaneously consuming the media asset from the device, wherein beginning to record the portion of the media asset that is being played by the device comprises: detecting a plurality of accessible user equipment, each corresponding to a respective user of the plurality of users; identifying a user equipment of the plurality of user equipment that is associated with the user that is disregarding the media asset; and transmitting the portion of the media asset to the identified user equipment(see fig.3  a system having multiple devices associated users and users can access a paused content from a remote location;0021; 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Friedman to modify the combination of Publicover and Ramirez and DE LA GARZA and Stuckman by providing remote access for the purpose of improving viewing experience.

Regarding claim 63, it is rejected using the same ground of rejection for claim 53. 

Claims 54, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US.Pub.No.20130047175) et al in view of DE LA GARZA (US.Pub.No.20140331242) and Publicover (US.Pub.No.20170201779) and Stuckman(US.Pub.No.20040109668)
 and Friedman (US.Pub.No.20090113481) and Hoshen (US.Pub.No.20020154892).

 Regarding claim 54, the combination of Ramirez and Publicover and DE LA GARZA and Stuckman and Friedman did not explicitly disclose further comprising: determining whether the identified user equipment is able to play a type of media associated with the media asset; and in response to determining that the identified user equipment is not able to play the type of media associated with the media asset: identifying, based on the user’s profile, another user equipment associated with the user that is able to record the media asset; and scheduling, on the identified another user equipment, the media asset for recording.

However, Hoshen et al disclose further comprising: determining whether the identified user equipment is able to play a type of media associated with the media asset; and in response to determining that the identified user equipment is not able to play the type of media associated with the media asset: identifying, based on the user’s profile, another user equipment associated with the user that is able to record the media asset; and scheduling, on the identified another user equipment, the media asset for recording(with Hoshen, users are able to send request to P2P network for recording content at another device located remotely in order to access the recorded content in time shifting, 0070;0022-0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Hoshen to modify the combination of  Publicover and Ramirez and DE LA GARZA and Stuckman and Friedman by sharing resources among devices for the purpose of storing video contents remotely.

Regarding claim 64, it is rejected using the same ground of rejection for claim 54. 

Claims 55, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US.Pub.No.20130047175) et al in view of DE LA GARZA (US.Pub.No.20140331242) and  Publicover (US.Pub.No.20170201779) and Stuckman(US.Pub.No.20040109668)
and Bumgardner (US.Pub.No.20080273856). 



However, Bumgardner et al disclose further  comprising, in response to determining that the user is not interested in the media asset: detecting a plurality of accessible user equipment; identifying a user equipment of the plurality of user equipment that associated with the user that is disregarding the media asset; and generating for display a prompt on the identified user equipment to schedule the media asset for recording(with Bumgarder, the system is capable of displaying alert to the users for recording contents as shown in fig.7; 0064-0066).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Bumgardner to modify the combination of  Publicover and Ramirez and DE LA GARZA and Stuckman by providing alert via user interface for the purpose of allowing users to respond accordingly.

Regarding claim 65, it is rejected using the same ground of rejection for claim 55. 

s 57; 58-60; 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US.Pub.No.20130047175) et al in view of Publicover (US.Pub.No.20170201779)  and DE LA GARZA (US.Pub.No.20140331242) and Stuckman(US.Pub.No.20040109668) and Sammon (US.Pub.No.20110280551). 

Regarding claim 57, Ramirez et al disclose further comprising: detecting that the user is no longer disregarding the media asset; determining whether the user was disregarding the media asset for a time period that is less than a threshold time period (with Ramirez, the amount of time that a user spent in disregarding a media asset is monitored and calculated by the system, 0036-0037).

 But did not explicitly disclose in response to determining that the user was disregarding the media asset for the time period that is less than the threshold time period, deleting the portion of the media asset that was recorded.

However, Sammon et al disclose in response to determining that the user was disregarding the media asset for the time period that is less than the threshold time period, deleting the  portion of the media asset that was recorded (an unintended video portion may be deleted after a threshold period of time after the video was recorded, 0051).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Sammon to modify the combination of 

Regarding claim 58, the combination of Ramirez and Publicover and DE LA GARZA  and Stuckman et al did not explicitly disclose further comprising: in response to determining that the user was disregarding the media asset for the time period that is greater than the threshold time period, prompting the user as to whether to delete the portion of the media asset that was recorded.

However, Sammon et al disclose further comprising: in response to determining that the user was disregarding the media asset for the time period that is greater than the threshold time period, prompting the user as to whether to delete the portion of the media asset that was recorded(a user may be presented with an option to delete the unintended video, to delete only a portion of the unintended video,0054; an unintended video recording might contain shaking that exceeds a threshold value,0039;0045; an alert may prompt a user to view, save, or delete the unintended video portion,0053).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Sammon to modify the combination of Publicover and Ramirez and DE LA GARZA and Stuckman by providing threshold value for the purpose of deleting stored contents accordingly.



Regarding claim 60, the combination of Ramirez and Publicover and DE LA GARZA  and Stuckman et al did not explicitly disclose wherein prompting the user whether to delete the portion of the media asset that was recorded comprises prompting the user at a mobile user equipment associated with the user.

However, Sammon et al disclose wherein prompting the user whether to delete the portion of the media asset that was recorded comprises prompting the user at a mobile user equipment associated with the user(When the video recording device 10 is a cellular telephone device,0049; an alert may prompt a user to view, save, or delete the unintended video portion. In another example, the alert may be a visual alert and audio alert in the form of a warning light or sound presented to a user. For example, a cell phone may buzz a vibrating ringer to indicate that presence of an unintended video portion, 0053).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Sammon to modify the combination of  Publicover and Ramirez and DE LA GARZA and Stuckman by providing mobile device for the purpose of allowing users to receive alert accordingly.


Regarding claim 69, it is rejected using the same ground of rejection for claim 59. 
Regarding claim 70, it is rejected using the same ground of rejection for claim 60. 

Claims 61; 71 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US.Pub.No.20130047175) et al in view of Publicover (US.Pub.No.20170201779) and DE LA GARZA (US.Pub.No.20140331242) and Stuckman(US.Pub.No.20040109668) and Haimi-Cohen (US.Pub.No.20100138885). 

 Regarding claim 61, the combination of Ramirez and Publicover and DE LA GARZA and Stuckman et al did not explicitly disclose further comprising: determining that the media asset is an audio-visual media asset; determining that the portion of the media asset does not contain dialogue; and in response to determining that the portion of the media asset does not contain dialogue, generating for display the video of the portion of the media asset that was recorded at an increased speed.

However, Haimi-Cohen et al disclose further comprising: determining that the media asset is an audio-visual media asset; determining that the portion of the media asset does not contain dialogue; and in response to determining that the portion of the media asset does not contain dialogue, generating for display the video of the portion of the media asset that was recorded at an increased speed(When data is missing in the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Haimi-Cohen to modify the combination of Publicover and Ramirez and DE LA GARZA and Stuckman by providing skipping option  when data is missed for the purpose of limiting frustration of the users during detection of damaged frames.

Regarding claim 71, it is rejected using the same ground of rejection for claim 61. 
                                                        Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean Duclos Saintcyr whose phone number is 571-270-3224. The examiner can normally reach on M-F 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are not successful, his supervisor, Brian Pendleton, can be reach on 571-272-7527. The fax number for the organization where the application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htpp://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). If you would 

/JEAN D SAINT CYR/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425